Citation Nr: 1132961	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-30 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1976 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the above-referenced claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Here, the Veteran essentially claims that his currently diagnosed bilateral hearing loss and tinnitus were incurred in or aggravated by his military service.  According to the Veteran, he experienced noise exposure due to large and small weapons, tanks, and tanks during his military service.  He attributes his current hearing loss and tinnitus to this in-service noise exposure.

Initially, the Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran's service treatment records show that he was diagnosed with high frequency hearing loss at the time of his enlistment.  Specifically, the hearing loss diagnosis is reflected in the January 1976 entrance report of medical examination, which shows that the audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
5
5
45
LEFT
5
5
5
45

The Veteran's hearing was also testing prior to his separation from active duty.  The August 1976 separation report of medical examination shows that the audiological examination revealed pure tone thresholds, in decibels, were as follows






HERTZ


500
1000
2000
4000
RIGHT
10
5
15
45
LEFT
10
5
15
45

In this case, the Veteran's service treatment records indicates that he had hearing loss as defined by VA regulations at the time of his enlistment into active duty service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such the presumption of soundness has been rebutted with regards to the hearing loss disorder, and the question presently before the Board with regards to this claim is whether the Veteran's pre-existing hearing loss was aggravated by his military service.

Although the Veteran was afforded a VA examination with respect to his claims in August 2009 demonstrating current hearing loss as defined by 38 C.F.R. § 3.385, and which provided an opinion stating that the Veteran's hearing loss was not related to service, the Board finds the August 2009 VA examination to be inadequate with which to decide the Veteran's claims.  Specifically, the August 2009 VA examiner acknowledged that the Veteran had high frequency hearing loss at the time of his entrance into active duty and opined that his hearing loss was less likely than not caused by in-service noise exposure.  However, the examiner did not provide an opinion as to whether the Veteran's pre-existing hearing loss was aggravated during his military service (i.e., increased in severity during service that resulted in a permanent worsening beyond the natural progression of the disease).  In this regard, the Board notes that the STRs reveal that at 500 hertz in the left ear and at 2000 hertz in both ears, the auditory thresholds increased slightly.  While the auditory thresholds at these frequencies remained within normal limits at separation as provided for in 38 C.F.R. § 3.385, the shift to higher auditory thresholds at the time of separation reflects the possibility of aggravation.  Accordingly, the Board finds the August 2009 VA examination to be deficient in not addressing the significance, if any, of this auditory threshold shift.

The Board also finds that the August 2009 VA examination does not adequately consider the Veteran's competent reports of an onset or increase of hearing loss and tinnitus symptomatology during his military service and the continuity of his symptoms following his separation.  Additionally, the Board acknowledges the Veteran clarified the nature of his post-separation noise exposure in his July 2010 VA Form 9.  The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset, continuity, and severity of his hearing loss and tinnitus must be given consideration in determining whether service connection is warranted.

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  While the Veteran has been afforded a VA examination, the Board finds the August 2009 VA examination report to be inadequate with which to decide the Veteran's claims.  In addition to the failure to address any possible increase of hearing loss during the Veteran's active duty service resulting in a permanent worsening (i.e., aggravation), the Board finds that the August 2009 VA examination report does not taken into account the shift in auditory thresholds during service, nor the Veteran's statements regarding the continuity and severity of his hearing loss and tinnitus symptomatology following his separation from service.  Accordingly, on remand, the Veteran's claims file must be reviewed by a VA examiner in order to obtain an opinion with regards to the Veteran's claimed hearing loss and tinnitus disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, the Board acknowledges that the August 2009 VA examiner opined as to likely etiologically relationship between the Veteran's hearing loss and his tinnitus.  In light of this, and given the subjective nature of tinnitus and the possibly similar etiologies of the Veteran's hearing conditions, the Board finds that his tinnitus claim is inextricably intertwined with the claim for service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the Board will remand the Veteran's tinnitus claim for further development and adjudication concurrently with the claim for service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall arrange for the claims file to be reviewed by an appropriate VA examiner for the purpose of obtaining an opinion as to the etiology of the claimed hearing loss and tinnitus disorders.  If possible, the claims file should be reviewed by the same examiner who conducted the August 2009 VA audiology examination.  The examiner shall indicate in the report that the claims file has been received, and that a review of the claims file has taken place.  The examiner shall be advised that hearing loss or tinnitus need not be shown by the results of audiometric testing during the claimant's period of active military service in order for service connection to be granted. 

The examiner is then requested to: 

(a) Opine whether it is at least as likely as not (50 percent likelihood or greater that any pre-existing hearing loss, as documented in the service treatment records at the time of enlistment, permanently worsened or otherwise increased in severity beyond the natural progression of the disease by the Veteran's active duty service, (i.e., was aggravated), to include reported noise exposure; and 

(b)  In regards to the tinnitus disorder, opine whether it is at least as likely as not (50 percent likelihood or greater) that any current tinnitus disorder is etiologically related to the Veteran's military service, to include reported noise exposure, and/or to the Veteran's bilateral hearing loss.

In rendering these opinions, the examiner is asked to discuss and consider the Veteran's report of a continuity of hearing loss and tinnitus symptomatology following his separation from active duty.  The effect of post-service occupational and recreational noise exposure shall also be considered.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

2.  The RO/AMC will then readjudicate the Veteran's hearing loss and tinnitus claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



